Citation Nr: 1233793	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-41 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to increased initial ratings for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), rated at 30 percent, prior to December 18, 2003; 50 percent from December 18, 2003 to February 4, 2004; and 70 percent from February 5, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon where the RO granted service connection for PTSD and assigned an initial 30 percent rating.  During the pendency of this appeal, the Veteran's service-connected disability was reclassified as an acquired psychiatric disability, to include his other diagnosis of MDD.

During the pendency of this appeal, the Veteran was awarded an increased rating of 50 percent, effective December 18, 2003.  In a November 2004 rating decision, the RO increased the rating to 70 percent, effective February 5, 2004.  Within that decision, the Veteran was also awarded a total disability rating on the basis of individual unemployability (TDIU) primarily due to his PTSD symptoms.  

During the pendency of this appeal, the Veteran has also been awarded temporary total evaluations for his PTSD due to lengthy hospitalizations.  The temporary total (100%) evaluations were in effect from September 28, 2004 to November 1, 2004; March 23, 2005 to May 1, 2005; and from November 12, 2009 to January 1, 2010.  During those time periods, the Veteran was also granted special monthly compensation (SMC) at the housebound rate.  

After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue here includes entitlement to an increased rating for his psychiatric disability for all staged ratings applied except for the time periods in which 100 percent ratings were already awarded.

The case was brought before the Board in May 2008, June 2010 and September 2011, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Veteran has been awarded SMC for various periods during the course of the appeal.  Given the Board's decision to assign a 100 percent rating for the period from February 5, 2004 to October 3, 2010, the issue of entitlement to SMC for that entire period has been raised.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  This issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to December 18, 2003, the Veteran's PTSD/MDD was manifested by sleep disturbances, nightmares, anger, irritability, social detachment, mild hypervigilence, and depressed mood all resulting in mild social and occupational impairment.

2.  From December 18, 2003 until February 4, 2004, the Veteran's PTSD/MDD was manifested by increased irritability, increased depressed mood, poor sleep, panic attacks, excessive worrying, nightmares, intrusive memories, flashbacks, impulse control problems, some passive suicidal ideation, problems with concentration, and increased social detachment all resulting in moderate social and occupational impairment.

3.  From February 5, 2004 until October 3, 2010, the preponderance of the medical examination indicates the Veteran's PTSD/MDD caused total social and occupational impairment with manifestations including repeat hospitalizations, suicidal ideation, panic attacks, and total social and occupational impairment.

4.  As of October 4, 2010, the Veteran's PTSD/MDD is manifested by sleep disturbances, nightmares, anger, irritability, and some social detachment, all causing moderately severe, but not total, social and occupational impairment. 

CONCLUSIONS OF LAW

1.  Prior to December 18, 2003, the criteria for an increased rating greater than 30 percent for an acquired psychiatric disability, to include PTSD and MDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2011).  

2.  From December 18, 2003 to February 4, 2004, the criteria for an increased rating greater than 50 percent for an acquired psychiatric disability, to include PTSD and MDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2011).  

3.  From February 5, 2004 to October 3, 2010, the criteria for a 100 percent, total, disability rating for an acquired psychiatric disability, to include PTSD and MDD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2011).  

4.  From October 4, 2010, the criteria for an increased rating greater than 70 percent for an acquired psychiatric disability, to include PTSD and MDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements were met in letters provided in June 2003, March 2006 and May 2008.  The claim was subsequently readjudicated, most recently in a July 2012 Supplemental Statement of the Case.  Mayfield, 444 F.3d at 1333.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Board notes the Veteran did notify VA he is in receipt of Social Security Administration (SSA) disability benefits.  The VA attempted to obtain these records, but the SSA informed the VA that all records had been destroyed and further attempts to obtain these records would be futile.

The RO provided the Veteran VA examinations in 2003, 2004, and, most recently in 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, in this case, the RO assigned staged ratings based on the change of severity of the Veteran's disability throughout the pendency of this appeal.  As will be explained below, the Board agrees there is a distinct period of time where the Veteran's PTSD increased in severity, and therefore staged ratings are applied in this case. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The medical evidence in this case shows that in a relatively short time frame the Veteran's psychiatric disability, diagnosed as PTSD and MDD, profoundly increased in severity.  

Specifically, from the time the Veteran filed his claim in April 2003 until 2010, VA outpatient treatment records and VA examination reports reveal GAF scores ranging from 30 to 70.  Indeed, from August 2003 to December 2003 (a mere four months), treatment records show the Veteran's GAF score went from 70 to 51.  Then, in April 2004 to a GAF score of 45, by January 2005, the Veteran's GAF score was ascertained as 36, and in December 2009 it was noted to be 30.  By October 2010, however, the Veteran's GAF score was assessed at 50. VA outpatient treatment records from 2010 to 2012 describe the Veteran's symptoms, but do not include any additional GAF scores.

The DSM-IV provides for a GAF rating of 21 to 30 for behavior that is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  A 31 to 40 rating is assigned for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The DSM-IV provides for a GAF rating of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  A GAF rating of 61-70 is assigned for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Clearly, the GAF score range in this case from 30 to 70 represents significantly varying severity of the Veteran's psychiatric disability throughout time.

In determining the proper rating for the Veteran at various points of time, the Board relied on GAF scores as assistive and probative evidence, but it is noteworthy that GAF scores are not dispositive and the actually described symptoms in the claims folder were also heavily considered here.  See, Massey, 7 Vet. App. at 207.  

Prior to December 18, 2003

The Veteran filed his claim seeking entitlement to service connection for PTSD in April 2003 indicating he had suffered with PTSD symptoms since returning from Vietnam, but coped on his own with alcohol and drugs.  He reached sobriety in the 1990s and claimed his PTSD symptoms steadily worsened.  

The Veteran's private treatment records are largely pertinent to unrelated conditions.  Within the records, however, from the 1990s, private doctors note the Veteran's depression, survival guilt, and post-traumatic symptoms.  The Veteran was prescribed medications for his depression.

VA outpatient treatment records and records from the Vet Center indicate the Veteran first sought treatment at the VA in June 2003.  At that time, the Veteran's depression, intrusive thoughts and sleep problems were noted.  The VA outpatient treatment note also indicated the Veteran was on medication for his depression.  

The Veteran was afforded a VA examination in August 2003 where the examiner noted the Veteran presented well-groomed, alert, oriented, and with appropriate affect with no evidence of psychosis, concentration or speech problems.  The Veteran complained of mild hypervigilence, anger, irritability, and sleep disturbances with nightmares.  The Veteran explained he worked selling cars for thirty years, with his current job at Ford for about three years.  He reported working five to six days per week, spending 11 hours at work per day.

He indicated he gets along well at work with peers and supervisors, and does not fight with others despite his problem with irritability.  He has, however, left jobs spontaneously due to being upset with the way a situation was handled.  At that time, the Veteran tried counseling three times, but did not like it and was not otherwise seeking treatment for his symptoms.  The Veteran indicated he was married, and had been married for over 20 years, with a good relationship with his wife, two daughters, and grandchildren.  Despite his strong familial support, the Veteran felt detached from others and did not involve himself in community events.  He explained his history of alcohol and drug abuse, but had been sober for many years.  Overall, the examiner found the Veteran to have mild PTSD and assigned the Veteran a GAF score of 70, for mild symptoms.

Prior to December 18, 2003, no objective evidence indicates a worsened disability picture.  VA outpatient treatment records from June 2003 to December 2003 (prior to December 18, 2003) indicate the Veteran's PTSD, depression, and "mild" anxiety.  In November 2003, a VA outpatient treatment records notes the Veteran was "functioning fairly well."  Even private treatment records that note the Veteran's survivor guilt, note the Veteran was "handling it fairly well."  The Veteran himself indicated he was able to cope with symptoms on his own for some time, but eventually he could not.

In November 2003, the Veteran submitted a statement indicating he was on medication for his condition and although he has a steady job, he has difficulty at his employment, especially because of his temper.  The Veteran has also submitted several lay statements indicating the Veteran has had serious symptoms for many years, but sought no treatment until recently.  The Veteran further explained in subsequent statements, that he was suffering financially at the time of the August 2003 VA examination, but did not share that information with the examiner.  That is, he indicated although working, he was only earning a fraction of what he had earned in the past because of his inability to deal with new customers.  For these reasons, the Veteran did not feel the August 2003 VA examination results were indicative of the actual severity of his condition.

The Board has considered the Veteran's statements, the lay statements of record, and the description of his symptoms within the medical record.  Although subsequent records demonstrate that the Veteran's condition worsened in a matter of four months, there simply is no medical evidence supporting a disability picture greater than 30 percent prior to December 18, 2003.  

That is, prior to that date, the Veteran was fully employed, had a good relationship with his wife and family, and functioning "fairly well" according to medical records.  Although he claims his job performance was suffering, he still reported working 55 to 66 hours per week.  He was diagnosed with PTSD and depression manifested by mild hypervigilance, irritability, anger, sleep disturbances, nightmares, and some feeling of detachment from others.  The August 2003 VA examiner described his condition as "mild" because the Veteran could maintain a heavy work schedule working 11 hours a day five to six days a week.  His disability picture meets the 30 percent disability criteria, but no higher.

There is no evidence that the Veteran had a flattened affect, irregular speech, panic attacks, impaired memory, impaired judgment, or any evidence of psychoses.  Indeed, the August 2003 VA examiner expressly found to the contrary.  As such, the Board finds the Veteran's currently assigned 30 percent disability rating prior to December 18, 2003 is proper.  In light of the evidence described above, a higher rating for this time period is not warranted.

From December 18, 2003 to February 4, 2004

On December 18, 2003, VA outpatient treatment records indicate the Veteran was given a thorough psychiatric evaluation, which revealed a worsened disability picture since the last August 2003 VA examination.

At that time, the Veteran indicated increased irritability, and that he lost his "people skills."  He explained he worked as a car salesman for many years, and felt he was good at his job.  With the worsened symptoms, however, he felt he may have to find another occupation.  The Veteran indicated he was impatient, less tolerant of people, and overall could not cope with his symptoms alone.  He complained of poor sleep, decreased interest in any social activities, nightmares, excessive worrying, intrusive memories, anger, flashbacks, impulse control problems, and, for the first time, the Veteran complained of concentration problems.  The Veteran also admitted to fleeting suicidal ideation, although he was very close to his family and, therefore, would never actually carry it out.  The examiner found the Veteran to be well oriented on all spectrums, appropriately groomed, but with an anxious and depressed mood.  The examiner also found the Veteran's memory to be intact.  The Veteran was diagnosed with PTSD and MDD with a GAF score of 51, for moderate symptoms.

A few months later, on February 5, 2004, the Veteran wrote the VA indicating he was planning on resigning from his job as of February 29, 2004 for worsened symptoms of his PTSD.

Prior to that date, however, there is nothing indicating a disability picture different than that described in the December 18, 2003 VA outpatient treatment record.  Indeed, the only other evidence for this short time frame are sparse VA outpatient treatment records and lay statements merely indicating the same-type symptoms as described in the December 18, 2003 report.  For example, the Veteran was seen at VA in January 2004 indicating he went off his medications and noticed no difference in mood, but his wife reported increased anxiety, sleep problems, nightmares and intrusive daytime memories since he went off medication.  Lay statements submitted by family members further indicate long-standing problems of the Veteran's temper and socially-withdrawn temperament.

Overall, during this time frame the Veteran's PTSD and MDD was manifested by increased irritability and anxiety threatening his ability to perform his job.  The Veteran also, for the first time, complained of concentration problems, panic attacks and fleeting suicidal ideation.  These additional and worsened symptoms support the awarded 50 percent increased rating, but no higher.  

Although socially detached, the Veteran still had a strong relationship with his wife, children, and grandchildren.  Although he felt his job was at risk, he was still employed full time.  The Veteran did admit to fleeting suicidal ideation, but also indicated he never would carry it out because of his family.  While he had problems with panic attacks and concentration, he did not have near-continuous panic, or illogical speech.  He did not have any obsessional rituals which interfered with routine activities, and the examiner did not observe any psychoses or neglect of personal appearance and hygiene.  For these reasons, the Board does not find evidence to support a rating higher than 50 percent for this time frame.

From February 5, 2004 to October 3, 2010

On February 5, 2004, the Veteran submitted a statement to the VA indicating he was retiring from his job by the end of the month (February 29, 2004) due to his PTSD symptoms.

From that date until his most recent October 4, 2010 VA examination, the claims folder contains voluminous treatment and hospitalization records indicating the Veteran vigorously and aggressively sought treatment for increasingly worsened symptoms of his PTSD and MDD.  The Veteran was hospitalized in 2004, 2005, 2007 and 2009 for approximately one month time frames each for his PTSD symptoms.

From February 2004 to 2007, his GAF scores were in the 36 to 45 range.  The Veteran was hospitalized in December 2009 where he was admitted with a GAF score of 30.  

The Veteran was afforded a VA examination in April 2004 where he complained he was forced out of his car salesman job because of decreased concentration, and inability to deal with new customers.  The Veteran complained of irritability, intrusive thoughts, chronic sleep impairment, chronic concentration problems, hypervigilance, and an exaggerated startle response.  His wife attended the examination and also reported the Veteran's memory had decreased and the Veteran was deeply anxious and depressed and socially withdrawn.  She explained the Veteran would think he is having a heart attack, would go to the ER to discover it was an anxiety or panic attack.  The Veteran indicated he had no close friends, no interests, and extreme guilt for his inability to show affection to his wife and family.  The examiner found the Veteran to be cooperative with appropriate grooming, oriented on all three spheres, and no evidence of hallucinations or delusions.  The Veteran still reported fleeting suicidal ideation.  The examiner noted his anxious mood and memory problems.  The examiner diagnosed the veteran with chronic and severe PTSD assigning a GAF score of 45.  

VA outpatient treatment records and Vet Center records indicate the Veteran sought ongoing, regular counseling, both group and individual for his PTSD for the following six years.  The Veteran was also hospitalized in 2004, 2005, 2007 and 2009 for one month increments.  During the 2004 and 2005 hospitalizations, the Veteran was assigned a GAF score of 40 with symptoms of nightmares, long-term personal isolation, anger, irritability, depression, insomnia, nightmares, anxiety, poor concentration, and panic attacks.  The Veteran still reported a very close relationship with his wife, children and grandchildren.  

VA outpatient treatment records from 2004 to 2009 indicate GAF scores ranging from 30 to 40.  In January 2005, for example, the Veteran was assigned a GAF score of 36 for increased anxiety, panic attacks, emotional lability, sleep disturbances, intrusive thoughts, increased isolation, anger, detachment from others, hypervigilence, and depression.

The Veteran was admitted into a VA hospital in June 2007 with a GAF score of 36.  At that time, his wife was incredibly ill with cancer, and he was having a hard time coping.  Aside from that, his PTSD symptoms persisted with depression, poor sleep, nightmares, intrusive thoughts, anxiety, panic attacks, and social isolation.  He reported buying a home and attempting to help out with housework, but with decreased motivation to get out of bed.

Significantly, treatment records reveal the Veteran's wife died in June 2009.  The Veteran consistently reported his wife as the only stable thing in his life.  They had been married for over 30 years and he was very close to her.   At the time of her death, moreover, the Veteran had been at the hospital and felt guilt for not being with her.  His children and grandchildren remained close to him, but it is clear the Veteran was socially detached from everyone else.

The Veteran was again hospitalized in December 2009 with an admitting GAF score of 30.  Prior to admission, the Veteran reported being in bed all day with no motivation to do anything.  He also struggled to socially interact at all.  

In light of the Veteran's frequent hospitalizations, social isolation, occupational impairment leading to him quitting his job during this time frame, his wife's death exacerbating his condition, and other severe symptoms of concentration and memory impairment, panic attacks, intrusive thoughts, nightmares, anger, irritability, hypervigilence, and depression, the Board finds the medical evidence supports a total 100 percent rating for this time frame.

The Veteran's symptoms during this time frame are consistently described as "severe."  Despite his good relationship with his immediate family, he was also consistently described as socially isolated.  He felt "forced out" of his job due to the severity of his symptoms, and treatment records confirm the Veteran's significant and ongoing treatment for these six years.  He lost his wife in June 2009, which he had previously described her as the only stable part of his life.  Outpatient treatment records indicate the Veteran struggled to get out of bed to do anything.  

Although the Veteran does not meet all the schedular criteria for a 100 percent rating (such as persistent delusions or hallucinations, grossly inappropriate behavior, and persistent danger of hurting self or others), the Veteran had some of the criteria as well as criteria not otherwise specified (such as his inability to get out of bed).  As described by the evidence and, indeed, specified by many medical professionals during this time frame, the Veteran's overall disability picture during this time frame equated to total occupational and social impairment.  Indeed, the Veteran was awarded TDIU, effective February 5, 2004, due to his PTSD symptoms.  For these reasons, the Board concludes a 100 percent rating is warranted for the Veteran's PTSD and MDD, from February 5, 2004 to October 3, 2010.

From October 4, 2010

The Veteran was most recently afforded a VA examination on October 4, 2010, which showed a vastly improved psychiatric disability.  VA outpatient treatment records from 2010 to 2012 also indicated a vastly improved disability picture.  Based on this medical evidence, the Board cannot extend a total disability rating for PTSD and MDD to this most recent time frame, but the Board will not disturb the Veteran's already assigned 70 percent rating.

VA outpatient treatment records and Vet Center records after the Veteran's December 2009 hospitalization indicate the Veteran's improving condition.  Vet Center records dated in 2010, for example, noted the Veteran's continued interaction with his daughters, his son-in-laws, and his grandchildren.  In June 2010, the Veteran was described as "tanned and energetic."  May 2010 Vet Center records also indicate the Veteran's improved coping skills. 

The Veteran was afforded a VA examination on October 4, 2010 where the examiner noted the Veteran's vigorous counseling/psychotherapy schedule, to include twice-weekly group therapy and his one month hospitalizations in 2004, 2005, 2007 and 2009.  The examiner also noted an improvement in some symptoms.  Of significance, the Veteran does now meet with friends from his veteran support group on a "regular basis" as well as with his daughters and grandchildren.  The Veteran reported to the exam well-groomed.  His speech and concentration were noticeably impaired, as he would lose track of his train of thought and had difficulty describing his emotions.  Daily living tasks sometimes are challenging, but the Veteran has developed coping methods to get through tasks.  The Veteran still struggles with anger, but the examiner found his judgment intact with good insight about his condition.  Overall, the examiner diagnosed the Veteran with chronic, severe PTSD assigning a GAF score of 50.  The examiner did not find the Veteran totally impaired.  Rather, the examiner noted the Veteran's participation in relatively intensive treatment over the past six years and even the Veteran himself would rate himself as slightly improved to 2004, when he began intensive treatment.  The examiner found no evidence of hallucinations, suicidal ideation or paranoid thinking.  The continued counseling seemed to give the Veteran good symptoms management skills.

It is clear by the time of this examination the Veteran was not socially isolated and was able to perform daily functions, albeit with some use of symptoms management methods.  The Veteran no longer indicated suicidal ideation, but his speech and concentration were noticeably impaired.  

After this examination, VA outpatient treatment records from 2010 to 2012 continue to show an improved disability picture.  In January 2011, the Veteran was issued an emotional support dog, which he regularly took to dog parks and indicated he had no problems being around strangers.  VA outpatient treatment records dated in 2011 note the Veteran was engaging in social activities, to include square dancing, going to the gym for over two hours, regular dog park outings, and frequent trips to a Chinese restaurant with a friend.  Indeed, an October 2011 note mentioned a trip to China the Veteran took with that friend.  VA outpatient treatment records also mention his continued visits to see his daughters and grandchildren.  

The Board finds noteworthy, that the Veteran did admit himself into a VA facility from November 2010 to December 2010 and November 2011 to December 2011 reporting the Christmas season is especially difficult for him because of Vietnam anniversaries and the fact that Christmas was his deceased wife's favorite time of year.  He admits himself during that time frame to help him cope.  The VA outpatient treatment records surrounding those dates, however, still note the Veteran's symptoms to overall be reasonably managed on medication with a slight decrease in mood because of the season.  This time frame also shows the Veteran was still regularly attending therapy sessions.  The Veteran reported increased sleep disturbances and insomnia, but no longer had any suicidal ideation or a problem getting out of bed.  The Board notes the Veteran was recently placed in a VA rehabilitation program in March 2012, but this is related to a non-service connected stroke, and not related to his PTSD.  

Although the Veteran still experiences some exacerbations of his PTSD during the holiday season, the most recent VA examination findings and VA outpatient treatment records simply do not support a rating greater than his currently assigned 70 percent rating.  The 2010 examiner specifically opined the Veteran is not totally impaired.  VA outpatient treatment records indicate the Veteran is no longer socially isolated with problems getting out of bed.  Indeed, the records note the Veteran traveled to China, and regularly goes to the gym and dog parks, in addition to trips to visit his daughters and granddaughters.  While the Veteran still struggles with PTSD symptoms, he has engaged in regular social interactions with friends and family.  He no longer is in bed all day and is able to perform daily functions.  The Veteran still has a "severe" disability, as indicated by the 2010 VA examiner and subsequent hospitalizations, but the Veteran's PTSD and MDD do not render him totally impaired as of October 4, 2010.  For those reasons, a higher rating for this time period is not warranted.

Extraschedular Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

Entitlement to an increased initial rating greater than 30 percent for an acquired psychiatric disability, to include PTSD and MDD, prior to December 18, 2003 is denied.

Entitlement to an increased rating greater than 50 percent for an acquired psychiatric disability, to include PTSD and MDD, from December 18, 2003 to February 4, 2004 is denied.

Entitlement to an increased rating of 100 percent for an acquired psychiatric disability, to include PTSD and MDD, from February 5, 2004 to October 3, 2010 is granted subject to the laws and regulations governing monetary awards.  

Entitlement to an increased rating greater than 70 percent for an acquired psychiatric disability, to include PTSD and MDD, from October 4, 2010 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


